Citation Nr: 0411677	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  95-12 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for postoperative 
chondromalacia patella of the right knee.

2.  Entitlement to an increased rating for status-post 
fracture of the coccyx with low back pain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to May 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 RO decision that denied the 
veteran's claim for a compensable rating for a fracture of 
the coccyx.  This rating was later increased from 0 to 20 
percent via a March 1996 RO decision; and the veteran 
continues to appeal for a higher rating.  This matter also 
arises from a January 2000 RO decision that denied 
entitlement to service connection for post-operative 
chondromalacia patella of the right knee.   

The present Board decision deals with the claim of service 
connection; the increased rating claim is addressed in the 
remand portion that follows.


FINDING OF FACT

Any current right knee problems are not related to a disease 
or injury in service, or any service-connected disabilities; 
arthritis of the right knee was not manifest within one year 
of separation from service.


CONCLUSION OF LAW

Postoperative chondromalacia patella of the right knee was 
not incurred in or aggravated by service and is not 
proximately due to or the result of a service- 



connected disability; arthritis of the right knee may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that on enlistment 
examination in October 1983, his lower extremities were 
normal.  He presented for treatment in May 1985, when he fell 
down a ladder and fell on his rear.  The initial assessment 
was soft tissue trauma.  In September 1985, X-rays revealed 
an old coccyx fracture.  The assessment was status-post 
coccyx fracture with chronic low back pain.  In March 1988, 
the veteran underwent a separation examination, and it was 
noted his lower extremities were normal.  

In October 1989, the veteran filed an application for service 
connection for residuals of a coccyx fracture.  In November 
1989, service connection was granted for status post fracture 
of the coccyx, with complaints of low back pain.  

In an October 1991 VA medical record, it was noted that the 
veteran had difficulty getting up from a crouch.  He also 
noted a popping sensation in his knee.  Past examinations and 
x-rays were noted as unremarkable. 

A 1993 MRI study shows moderate joint effusion of the right 
knee, and the remainder of the structures were deemed normal. 

A December 1993 VA progress note shows that the veteran had 
right knee pain for the previous 6 months.  

A January 1994 VA X-ray report shows mild patellofemoral 
compartment narrowing on the right side.  The knee was 
otherwise noted as unremarkable.  VA progress notes dated in 
May and July 1994 show that the veteran complained of right 
knee pain for the previous 1 year.  The assessments included 
a medial meniscus tear and degenerative joint disease.

In September 1994, the veteran underwent right knee 
arthroscopy and debridement.  It was noted he had a 2 year 
history of right knee problems including pain, swelling and 
locking. 

At a May 1995 RO hearing, the veteran reported that in 1993, 
he had knee swelling.  Later, in 1994, he underwent surgery.  
He said all of his treatment had been with VA. 

In March 1998, the veteran underwent arthroscopic surgery on 
his right knee.  The postoperative diagnosis was right knee 
pain and probable patellofemoral arthritis.  Other VA records 
dated in April 1998 show that the veteran had a probable 
right knee meniscal tear.  

VA outpatient treatment records dated from 2001 to 2003 show 
that the veteran started complaining of knee pain in 1991.  
It was noted that he had right knee pain which related to his 
arthralgias.  A 2002 record shows that the veteran was 
favoring the right knee due to pain.

At a September 2003 Travel Board hearing, the veteran 
testified that he had injured his right knee during service, 
in an accident in which he tumbled down slippery stairs and 
fractured his coccyx.  He related he was discouraged from 
complaining of knee problems during service.  
 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
February 2000 RO decision that denied his claim of service 
connection for post-operative chondromalacia patella of the 
right knee.  The veteran was issued a statement of the case 
(SOC) (in April 2000), and supplemental statements of the 
case (SSOCs) (in March 2003 and June 2003).  The Board 
concludes that the RO decision, SOC, SSOCs, and letters sent 
to the veteran over the years, particularly the July 2003 
VCAA letter informed him of:  why the evidence on file was 
insufficient to grant service connection; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
was for the most part informed to submit everything he had 
with regard to his claim.  Finally, it is noted the VCAA 
letter was issued following the adverse decision; however, 
given that VA's duty to notify and assist have been fully 
met, there is no prejudice.  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  The Court has clearly 
established that the issuance of documents, incorrectly 
timed, is not fatal.  Archbold v. Brown, 9 Vet. App. 124 
(1996).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant medical records are on file.  The 
veteran has indicated that he has only received VA treatment 
and related records are on file.  Given the present 
circumstances, the Board finds that VA has done everything 
reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for arthritis will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  Finally, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

In sum, there is no medical evidence showing that the veteran 
had any complaints, treatment, or diagnoses of right knee 
problems during service (1984-1988), including at the time of 
his coccyx fracture.  There is no evidence of arthritis 
within one year of his service discharge.

Many years after service, in the early 1990s, the veteran 
began complaining of right knee symptoms.  There is no 
competent medical evidence linking any current right knee 
problems to a disease or injury in service (to include a 
coccyx fracture) or to a service-connected disability.  In 
fact, it is notable that medical records consistently reflect 
the veteran's own self-reported history that his right knee 
problems began several years after service. 

The most probative medical evidence on file fails to 
demonstrate that the veteran's right knee disability was 
either incurred in or aggravated by service, etiologically 
related to a service-connected disability, or was manifest 
within one year of his service discharge.  Again, the most 
probative evidence establishes that the veteran's right knee 
disability is of remote onset and unrelated to any incident 
of service including a coccyx fracture.  The Board finds that 
the veteran's report for treatment purposes in the early 
1990s that his right knee condition began many years after 
service is highly probative as to the onset of his right knee 
disability.  His statements were provided for treatment 
purposes and it is expected that he would report an accurate 
history so as to receive proper treatment.  Such report is a 
statement against interest and far more probative than recent 
allegations advanced in support of a claim for monetary 
benefits. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, application of the rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 
53-56 (1991).  Such is not the case in this instance as the 
weight of the evidence is against the claim of service 
connection for a right knee disability.




ORDER

Entitlement to service connection for postoperative 
chondromalacia patella of the right knee is denied. 


REMAND

A review of the claims file reveals that the veteran has low 
back problems to include significant disc and strain 
symptomatology.  It is unclear as to what symptomatology is 
service-connected as a residual of a coccyx fracture, and 
what is non-service-connected.  As such, another examination 
is necessary to reconcile this matter prior to appellate 
review of the increased rating claim. 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The veteran should be scheduled for a 
VA examination in order to better 
determine what symptomatology is 
attributable to his service-connected 
residuals of a coccyx fracture with low 
back pain, and what is not.  The claims 
file should be reviewed in conjunction 
with the examination.  In addition, the 
following matters should be addressed:  
Identify every residual of the veteran's 
coccyx fracture.  A rationale should be 
provided for any opinion expressed. 

2.  The veteran is invited to submit any 
information in support of his claim for 
an increased rating.

3.  Thereafter, the claim for an 
increased rating should be reviewed by 
the RO.  Any low back symptomatology that 
is established as directly or secondarily 
related to the veteran's coccyx fracture 
should be clearly adjudicated as such in 
a rating decision.  In addition, the new 
rating criteria regarding low back 
disabilities should be considered and 
applied where appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






